DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,008,547 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 34-53 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 34-42 and 51-53 are allowable because the prior art of record fails to teach or fairly suggest a cell expansion system and/or method of use, in the claimed environment or scope of claim, wherein the outlet line in fluid communication with the bioreactor can be selectively connected to an outlet bag or separate media bag and includes a controller or a processor configured to turn off a first pump when the outlet bag is replaced with the media bag and is attached to the outlet line.  The closest prior art of Antwiler (US 2008/0220523) does not disclose or fairly suggest these specific claim features.
Claims 43-50 are allowable because the prior art of record fails to teach or fairly suggest a cell expansion system in the claimed environment or scope of claim wherein the outlet line in fluid communication with the bioreactor can be selectively connected to an outlet bag or separate media bag and includes a memory coupled to a processor with instructions for turning off a first pump and operating a second pump when the media bag is attached to the outlet line.  The closest prior art of Antwiler (US 2008/0220523) does not disclose or fairly suggest these specific claim features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB